NEIGHBORHOOD FACILITY BUILDINGS — OPERATION BY BOARD OF EDUCATION (1) The Board of Education can legally own and operate a neighborhood facility building if the board deems such operation to be in the furtherance of a complete public school system suited to the needs of the school district. (2) School boards are empowered to issue bonds as provided in 70 O.S. 15-1 [70-15-1] (1961) for neighborhood facility buildings. (3) The use of general funds or capital outlays as provided in 70 O.S. 1-19 [70-1-19] (1961), may be used for neighborhood facility building. (4) Building funds provided in 70 O.S. 1-20 [70-1-20] (1961) may be used to erect neighborhood facility buildings if the school board deems necessary.  The Attorney General is in receipt of your letter in which you request an opinion with regard to the following questions: 1. Can a School District own and operate a Neighborhood Facility building in Oklahoma? 2. If it is legal for the School District to own and operate a Neighborhood Facility may bonds be voted to be used in enhancing a proportionate share of such Facility? 3. May general fund monies be used? 4. May building fund money be used? In your letter you indicate that a number of Independent School Districts have made application to the United States Department of Housing and Urban Development for assistance in construction of Neighborhood Facility buildings. You further indicate that information supplied by the United States Department of Housing and Urban Development designates that the facilities must be multi-purpose in character and should be used for but not limited to remedial and non-curricular education; employment, job training counselling services; health and vocational rehabilitation services; housing and home management services; welfare services; volunteer community service programs; consumer information, education and mutual aid; legal aid and information on the rights of the poor; recreation and other resident-participation activities; rehabilitation and relocation counselling services.  The United States Department of Housing and Urban Development Program provides that Neighborhood Facility buildings may be constructed on school property and operated by the schools. Due to a conflict in Attorney General's opinions, the first dated October 11, 1966 (No. 66-342) which allowed the participation, and the latter dated October 1, 1970 (No. 70-301) which did not allow the school system to participate, the Department of Housing and Urban Development has discontinued its sponsorship of the projects.  70 O.S. 4-22 [70-4-22] (1970) provides in part: "The Board of Education of each School District shall have power to . . . maintain and operate a complete public school system of such character as the Board of Education shall deem best suited to the needs of the School Districts; . . . to provide and operate, when deemed advisable, cafeterias or other eating accommodations, thrift banks, or other facilities for the teaching and practice of thrift and economy, book stores, print shops, vocational and other shops; to purchase, construct or rent, and operate and maintain, classrooms, libraries, auditoriums, gymnasiums, stadia, recreation places and playgrounds, teacherages, school bus garages, laboratories, administration buildings, and other school houses and school buildings, and to acquire sites and equipment therefor; . . . to purchase necessary property, equipment, furniture and supplies necessary to maintain and operate an adequate school system; . . . and to exercise sole control over all of the schools and property of the District, subject to other provisions of the Oklahoma School Code. . ." The Statutory authority of a School District to exercise complete control over the property in its District was upheld by the Oklahoma Supreme Court in Brooks, et al. vs. Shannon, et al.,184 Okla. 255, 86 P.2d 792. As a corollary to a State School Board's authority to provide "a complete public school system of such a character as the Board of Education shall deem best suited to the needs of the School District", the Oklahoma Statutes set out the permitted use for school buildings in 70 O.S. 4-35 [70-4-35] (1970) as follows: "The Board of Education of any School District may, under such regulations and conditions as it may prescribe, open any school building and permit the use of any property belonging to such District for religious, political, literary, purposes, and other purposes of general public culture, scientific, mechanical or agricultural interest and may make a reasonable charge to cover the costs of the use of such buildings and property." With respect to financing the School Boards are empowered to issue bonds as provided by 70 O.S. 15-1 [70-15-1] (1961) which states: "Whenever it shall become necessary for the Board of Education of any School District to raise sufficient funds for the purchase of a school site or sites, or to erect or purchase and equip a suitable school buildings or building, either or both, or for the purpose of making repairs to an existing school building or buildings, or for the purchase of school furniture and fixtures, or for making improvements to any school site or sites, either or both, it shall be lawful for such Board of Education to borrow money for which it is hereby authorized and empowered to issue bonds . . ." With respect to the use of general funds or building funds the Oklahoma Statutes provide as follows: "70 O.S. 1-19 [70-1-19] (1961). The general fund of any School District shall consist of all monies which may legally be used for current expense purposes within a fiscal year, and appropriation may be made therefrom for capital outlay . . ." 70 O.S. 1-20 [70-1-20] (1961) provides: "The building fund of any school district shall consist of all monies, and interest and profits therefrom, derived from the proceeds of a building fund levy . . . which may be used for erecting, remodelling, or repairing a school building, and for purchasing furniture, or for one or more, or all of such purposes." It is therefore the opinion of the Attorney General that the first question is answered in the affirmative.  The Attorney General's Opinion No. 70-301 dated October 1, 1970, is expressly overruled. The Board of Education can legally own and operate a Neighborhood Facility building so long as the Board deems such operation to be in the furtherance of "a complete public school system of such a character as the Board of Education shall deem best suited to the needs of the School District".  It is the opinion of the Attorney General that the answer to question No. 2 is in the affirmative. School Boards are empowered to issue bonds as provided by 70 O.S. 15-1 [70-15-1] (1961).  It is the opinion of the Attorney General that the answer to question No. 3 is in the affirmative. 70 O.S. 1-19 [70-1-19] (1961) provides for the use of general funds for capital outlay.  It is the opinion of the Attorney General that the answer to question No. 4 is in the affirmative. 70 O.S. 1-20 [70-1-20] (1961) provides for the use of building funds to erect school buildings as the School Board determines necessary.  (Paul C. Duncan)